DETAILED ACTION
In the Non-Final Rejection mailed 3/8/2021:
Claims 1-4 and 6-20 were rejected.
Claim 5 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 8/9/2021 has been entered:
Claims 1-4 and 6-20 are active.
Claim 5 is cancelled.
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Fig. 2 and par. [0044] of the description describe the limitation previously rejected under 35 USC 112(a), the examiner respectfully disagrees. Fig. 2, as previously noted, does not even show any of the components being claimed in the limitation. Par. [0044] only mentions that the power source is either a passive energy storage component charged by an external reader or an energy storage component charged by mechanical vibrations. Importantly, par. [0044] fails to explain when the energy storage component is charged (before or after firing) or which components of the ammunition the power source is powering.
In response to applicant’s argument that a person skilled in the art would not interpret “another energy source” to be a piezo generator in Miles because the reference refers to devices with stored electric charge, such as capacitors, the examiner respectfully disagrees.
The examiner notes that applicant just argued that paragraph [0044] of their own specification discloses the limitation that the piezo generator powers the switch and the wireless 
Regardless, the examiner notes that Miles was used in combination with Templ only to show that is it known in the art to utilize a single power source to not only charge the wireless sensor and the switch but to also initiate the spark gap or hot wire to ignite the primer. Templ, comparatively, discloses initiating the spark gap with the piezo generator and powering the switch and sensor with a separate, actuatable battery, thus using two different power sources. As such, the combination of Miles and Templ would suggest to one of ordinary skill in the art that the sensor and switch could be powered and the spark gap could be initiated by a single power source, thereby providing the tangible benefit of reducing the number of power sources required to operate the components of the ammunition. For this reason, clearly more than a conclusory statement was provided to justify the finding of obviousness. Applicant’s argument that a substantial reconstruction would be required by the combination is not supported by any additional facts or rationale and therefore is considered to merely be a conclusory statement.
Drawings
The drawings received on 8/9/2021 are not acceptable and have not been entered. 
Specifically, Fig. 4 contains new matter. Fig. 4 references a primer cup switch, a diode circuit, a capacitor that stores a DC voltage and powers an RF IC and MOSFET, an RF IC, and a nanoenergetic material, none of which was previously disclosed in the original specification or drawings. It is the examiner’s belief that eliminating the primer cup switch (506, 506A); combining the piezo element (508A), the diode (510A, and the capacitor (512A), as well as their corresponding steps (508, 510, 512), into a single step/element describing these functions as being performed by a piezo-powered generator; 
Additionally, Fig. 5 is dark and blurry, making it difficult to determine what applicant is referencing in the figure. As such, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, at least the piezo generator (claims 1, 9, and 13-14), the switch (claims 1, 4, 9, 12-14, and 17), the spark gap or hot wire (claims 1, 5-7, 9, 13-14, and 18-20), the wireless sensor (claims 1-2, 9, and 13-15), the measuring instrument disposed on the projectile (claims 3 and 16), the memory of the magazine (claim 10), the wireless transceiver of the magazine (claim 11), the network or device (claim 11), the processor of the magazine (claim 12), and the non-transitory computer readable storage medium (claim 12) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The amendment to the specification filed 8/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: safety switch 506A, DC power converter diode circuit 510A, capacitor 512A, RF IC 518A, and nanoenergetic material 530A. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 13, the newly added limitation “the switch and the wireless sensor are powered by the electrical charge” as recited in the last line of each claim does not appear to be supported by the specification as argued. Applicant noted that support for this amendment is found in Figure 2 and paragraph [0042], which does not appear to be the case. Nowhere does Figure 2 indicate that the switch and the wireless sensor are powered by the electrical charge generated by the piezo generator. None of the switch, wireless sensor, and piezo generator are even shown in the figure. Figure 2 says “circuit powers on and authenticates user”, after the projectile is already fired and, therefore, would be useless in powering a wireless sensor and switch for use to couple and decouple a spark gap or hot wire for enabling or disabling firing. More likely, this paragraph was intended to show that energy from the piezo generator could be used to power the MEMS components on the projectile instead of incorporating a second piezo generator as described in paragraph [0043]. Further, paragraph [0074] describes the wireless sensor, and notes that RFID tags are either active (battery powered), passive (power derived from incoming signals), or semi-active (functioning as passive but also including a battery so that they always have sufficient power to turn on). 
Claims 2-4, 6-8, and 10-12 are rejected for depending from indefinite claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318), herein ‘Templ’, and further in view of Miles, Jr. (US 6283034), herein ‘Miles’.
Regarding claims 1 and 13, Templ discloses a round of ammunition (20/30) comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 
a propellant (32) disposed within an interior portion of the casing between the projectile and primer cap (Fig. 3); 
the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 
a wireless sensor (23, 25) configured to communicate with the switch, the communication instructing the switch to activate or deactivate flow of the electrical charge to the spark gap or hot wire (par. 48 lines 28-34).
Templ discloses wherein the switch and the wireless sensor are powered by a battery (22), but does not expressly teach wherein the switch and the wireless sensor are powered by the electrical charge generated by the piezo generator to activate the spark gap. 
Miles teaches a remotely armed ammunition (10) comprising a battery (36) configured to power both a primer (22) and a firing circuit (30) comprising a wireless sensor (42) and a switch (33), wherein “it will be understood by those skilled in the art that… another energy source… may be used instead of the battery” (col. 5 lines 49-53).

Regarding claim 2, the modified Templ discloses wherein the wireless sensor comprises a radio frequency identification receiver (25).
Regarding claim 6, the modified Templ discloses wherein a subsequent communication changes a state of the ammunition, wherein the state is either an active state or an inactive state, wherein the active state permits the flow of the electrical charge into the spark gap or the hot wire (par. 50 lines 11-18), and wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 9; par. 45 last 3 lines).
Regarding claim 7, the modified Templ discloses wherein non-receipt of the communication places the ammunition into an inactive state, wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 45 last 3 lines).
Regarding claim 8, the modified Templ discloses wherein receipt of the communication places the ammunition into an active state, wherein the active state permits the flow of the electrical charge into the spark gap or hot wire (par. 50 lines 11-18).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) in view of Miles, Jr. (US 6283034) as applied to claim 1 above, and further in view of the New Scientist Non-Patent Literature, herein ‘New Scientist’.
Regarding claims 3-4, the modified Templ does not expressly teach a measuring instrument located on the projectile, the measuring instrument configured to wirelessly transmit 
New Scientist teaches a smart bullet (par. 1) fitted with an accelerometer (par. 4) and holding a sensor, a wireless transmitter, and a battery (par. 3) which enables it to report its findings back to a laptop or handheld computer (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to outfit the projectile of the modified Templ with an accelerometer, memory, and wireless transmitter as taught by New Scientist in order to transmit back to a user useful information from the projectile (New Scientist; par. 1).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) and further in view of Miles, Jr. (US 6283034) and Du (US 2019/0293397), herein ‘Du’.
Regarding claim 9, Templ discloses a system comprising: 
a plurality of rounds of ammunition (20/30), each comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 
a propellant (32) disposed within an interior portion of the casing between the projectile and primer cap (Fig. 3); 
the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 
a wireless sensor (23, 25) configured to communicate with the switch, the communication instructing the switch to activate or deactivate flow of the electrical charge to the spark gap or hot wire (par. 48 lines 28-34).

Miles teaches a remotely armed ammunition (10) comprising a battery (36) configured to power both a primer (22) and a firing circuit (30) comprising a wireless sensor (42) and a switch (33), wherein “it will be understood by those skilled in the art that… another energy source… may be used instead of the battery” (col. 5 lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrical charge generated by the piezo generator of Templ to both power the wireless sensor and switch and to activate the spark gap as taught by Miles in order to reduce the number of power sources required for the invention to function and since it has been held to be obvious to one of ordinary skill in the art to substitute equivalent components known for the same purpose. MPEP § 2144.06.
Templ also does not expressly teach wherein the system is a magazine comprising a plurality of the rounds of ammunition.
Du teaches a plurality of rounds of ammunition (608) stacked in a magazine (610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of rounds of the ammunition of Templ into a magazine as taught by Du in order to enable a shooter to fire multiple rounds of the ammunition, thereby obtaining the advantages known in the art of weapon magazines. 
Regarding claims 10-12, the modified Templ discloses wherein the switch is biased to a closed position (par. 19, 49) as well as computer program instructions operable to respond to a communication to bias the switch to an open position (par. 56) and a memory, a wireless transceiver, and a processor (par. 60), but does not expressly teach wherein the memory receives and stores discharge data from at least one the plurality of rounds of ammunition, wherein the 
Du teaches a multiplicity of smart ammunition (608) stacked in a magazine (610), the magazine having a local authorization server (501, 602) including a battery (512) which powers a wireless transceiver (504, 508) communicating with a smart phone (120) and the smart ammunition (par. 23), the battery further powering a control unit (506) used to control authorization communication between an authorization server cluster (504) via the smart phone (120) and the smart ammunition (608) to thereby authorize or deny the ignition circuitry (210) of the smart ammunition from enabling or disabling ignition thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magazine of the modified Templ with a memory, a wireless transceiver, and a processor, each powered by a battery and in communication with a smartphone as taught by Du in order to provide two-way wireless communication between each round of ammunition and an authorization cluster via a wireless network (Du; par. 22).
Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) and further in view of Du et al. (US 2019/0293397).
Regarding claim 14, Templ discloses a round of ammunition (20/30) comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 
a propellant (32) disposed within an interior portion of the casing between the projectile and primer cap (Fig. 3); 
the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 

Templ discloses wherein the switch and the wireless sensor are powered by a battery (22), but does not expressly teach wherein the switch and the wireless sensor are powered by harvesting energy from a wireless signal. 
Du teaches a smart ammunition round (Fig. 3) comprising an antenna (302) which collects wireless energy from local authorization servers (112-113) and uses the energy to charge a passive authorization unit (305) which, once charged, communicates with the servers (112-113) and subsequently turns on a battery (315) and wake up a control unit (308), striking sensor (312), and ignition circuitry (310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the switch and the wireless sensor of the modified Templ to be powered by harvesting energy from a wireless signal as taught by Du in order to preserve the battery power in each round of ammunition and reduce the number of parts by eliminating the need for an on-off switch (par. 21 last 2 lines).
Regarding claim 15, the modified Templ discloses wherein the wireless sensor comprises a radio frequency identification receiver (25).
Regarding claim 18, the modified Templ discloses wherein a subsequent communication changes a state of the ammunition, wherein the state is either an active state or an inactive state, wherein the active state permits the flow of the electrical charge into the spark gap or the hot wire (par. 50 lines 11-18), and wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 9; par. 45 last 3 lines).
Regarding claim 19, the modified Templ discloses wherein non-receipt of the communication places the ammunition into an inactive state, wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 45 last 3 lines).
Regarding claim 20, the modified Templ discloses wherein receipt of the communication places the ammunition into an active state, wherein the active state permits the flow of the electrical charge into the spark gap or hot wire (par. 50 lines 11-18).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) in view of Du et al. (US 2019/0293397) as applied to claim 14 above, and further in view of the New Scientist Non-Patent Literature.
Regarding claims 16-17, the modified Templ does not expressly teach a measuring instrument located on the projectile, the measuring instrument configured to wirelessly transmit inertial measurements of the projectile and wirelessly transmit the inertial measurements after the switch is activated.
New Scientist teaches a smart bullet (par. 1) fitted with an accelerometer (par. 4) and holding a sensor, a wireless transmitter, and a battery (par. 3) which enables it to report its findings back to a laptop or handheld computer (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to outfit the projectile of the modified Templ with an accelerometer, memory, and wireless transmitter as taught by New Scientist in order to transmit back to a user useful information from the projectile (New Scientist; par. 1).
Conclusion
Claims 1-4 and 6-20 are rejected. Claim 5 is cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641